Citation Nr: 1317070	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-38 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia, to include as due to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in Detroit, Michigan.

The Veteran was scheduled for a hearing before the Board at the RO in April 2010, but she requested that the hearing be rescheduled.  Because she provided good cause, the Board granted the Veteran's request, and the hearing was rescheduled.  A review of the record indicates that the Veteran cancelled the subsequent May 2010 hearing, and she has not requested that it be rescheduled.  Therefore, her request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran did not have onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the occupation forces in Hiroshima or Nagasaki above; certain service for at least 250 days before February 1992 on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service before January 1, 1974 on Amchitka Island, Alaska; or certain service as an employee of the Department of Energy.  38 C.F.R. § 3.309(d)(3).

2.  The Veteran has been shown to otherwise have exposure to ionizing radiation during service.

3.  The Veteran's current chronic myelogenous leukemia that did not manifest in service or within one year of service and has not been shown to have been related to her military service, including exposure to ionizing radiation.


CONCLUSION OF LAW

Chronic myelogenous leukemia was not incurred in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the appellant with a notification letter in June 2007, prior to the initial decision on the claim in February 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The June 2007 letter notified the Veteran of the evidence necessary to substantiate the claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records and all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with her claim.  Her records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  The Veteran has not identified any outstanding records that are pertinent to her claim being decided herein.

A VA advisory medical opinion (radiation review) was obtained in January 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the advisory opinion and resulting determination by the Director of Compensation and Pension Service based on the advisory opinion obtained in this case are adequate, as both are predicated on a review of the claims file and all pertinent evidence of record, provide a complete rationale for the opinion stated, relying and citing to the records reviewed, and are in compliance with the special development procedures for radiation exposure claims in 38 C.F.R. § 3.311.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing a statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include leukemia, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases, including leukemia, may be also be established on a presumptive basis by showing that the leukemia manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be established in one of three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (internal quotations omitted); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Second, in the absence of competent evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases, including all forms of leukemia (other than chronic lymphocytic leukemia), without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

A "radiation exposed veteran" is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the occupation of Hiroshima or Nagasaki, Japan, between August 6, 1945 and July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the occupation forces in Hiroshima or Nagasaki above; certain service for at least 250 days before February 1992 on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; certain service before January 1, 1974 on Amchitka Island, Alaska; or certain service as an employee of the Department of Energy.  38 C.F.R. § 3.309(d)(3).

Finally, other "radiogenic diseases" manifested during certain specified time periods in an ionizing radiation exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  This list includes all eligible forms of leukemia manifest at any time after exposure.  38 C.F.R. § 3.311(b).  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence which supports that finding.  38 C.F.R. § 3.311(b)(4). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran contends that her chronic myelogenous leukemia is a result of her exposure to ionizing radiation in service.  She bases this assertion on her oncologist indicating that radiation exposure caused her leukemia, and she has consistently made this argument throughout the course of the appeal.  See July 2007 written submission; January 2009 notice of disagreement; October 2009 substantive appeal (VA Form 9).

In her April 2007 claim, the Veteran indicated that her leukemia began in March 2007 and was a result of her exposure to ionizing radiation in service.  Specifically, she alleged that she was exposed to such radiation while performing duties as a radiation worker, which included using detection equipment and containerizing radioactive fuel from nuclear-powered ships.

The Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, reflects that her total lifetime accumulated dose after serving on the USS Cape Cod was 00.061 rem.  It was noted that the permissible lifetime accumulated dose was 35.000 rem.

A review of the Veteran's service treatment records shows no in-service complaints, treatment, or diagnosis related to leukemia.  During her February 1988 separation examination and a January 1989 Navy Reserve examination shortly thereafter, the relevant body systems were found to be "normal."  The Veteran also denied having a history of tumor, growth, cyst, or cancer on the corresponding January 1989 report of medical history.

A review of the post-service medical evidence shows that the Veteran later sought treatment in March 2007 for complaints of being tired and weight loss of 50 pounds in the last year following several years without health care.  Following testing indicating leukemia, the Veteran was referred to an oncologist, Dr. R.K. (initials used to protect privacy).  In the April 2007 initial examination report, Dr. R.K. noted the Veteran's history of in-service radiation exposure and a family history, including leukemia (aunt).  The diagnosis was chronic myelogenous leukemia.

Thereafter, private and VA treatment records show that the Veteran underwent ongoing treatment for her leukemia.  She was awarded SSA disability in September 2007.  However, there is no opinion or other indication in treatment records from Dr. R.K. or the remainder of the medical evidence of record that this disorder was related to the Veteran's service, to include ionizing radiation exposure, with the exception of the Veteran's reporting of what her doctor's office told her during examination at another facility.

In a December 2007 memorandum, the Director of Compensation and Pension Service, on behalf of the Under Secretary for Benefits, forwarded the case to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, under the provisions of 38 C.F.R. § 3.311(a)(2)(iii) (other exposure claims) and to provide an opinion as to whether it was likely, unlikely, or at least as likely as not that the Veteran's chronic myelogenous leukemia was due to exposure to ionizing radiation during service.

In a January 2008 radiation review memorandum (advisory opinion), the Chief Public Health and Environmental Hazards Officer (CPHEHO) on behalf of the Under Secretary for Health, provided an advisory medical opinion based on the dose estimate from the Veteran's DD 1141.  The CPHEHO noted that leukemia (other than chronic lymphocystic leukemia) is considered to have a high comparative susceptibility to induction by radiation, and the strength of the evidence linking leukemia induction to radiation exposure is felt to be very strong, citing relevant authority.  Further, the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the leukemia.  In accordance with guidance utilizing the NIOSH IREP, the cancer models for both leukemia less chronic lymphocystic leukemia and chronic myeloid leukemia were used.  The computer software calculated 99th percentile values for the probability of causation of 0.21% and 0.57%, as shown by the attached findings.  In light of the cited considerations and findings, the CPHEHO opined that it was unlikely that the Veteran's chronic myelogenous leukemia could be attributed to occupational exposure to ionizing radiation in service.

In January 2008, the Director of Compensation and Pension Service forwarded the CPHEHO memorandum response to the RO.  In so doing, the Director indicated that, as a result of the CPHEHO opinion and a review of the entire record, it was their opinion that there was no reasonable possibility that the Veteran's chronic myelogenous leukemia could be attributed to exposure to ionizing radiation during service.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's leukemia is not warranted, either under the provisions for claims based on exposure to ionizing radiation under 38 C.F.R. § 3.311 or on a direct or chronic presumptive basis.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of leukemia.  Moreover, the Veteran has not alleged that the disorder manifested in service or within one year thereafter.  In fact, as noted above, the medical evidence reveals that the Veteran was not diagnosed with leukemia until 2007, which would have been nearly 19 years following service.  In addition, the record does not reflect, and the Veteran does not otherwise contend, that she participated in a radiation-risk activity during service as defined under 38 C.F.R. § 3.309(d)(3).  As such, the presumptive provisions do not apply in this case.

The Board does acknowledge that the Veteran had exposure to ionizing radiation in service and that chronic myelogenous leukemia is considered a radiogenic disease. Thus, the Veteran's case meets the requirements for consideration under the special development procedures for other radiogenic diseases, and such development was appropriately undertaken in this case.  38 C.F.R. § 3.311(b).  However, as noted above, the CPHEHO provided an advisory medical opinion that determined that it was unlikely that the Veteran's leukemia resulted from her exposure to ionizing radiation during service, which weighs against her claim.  Based on a review of this opinion and the entire record, the Director of Compensation and Pension Service issued an opinion that there was no reasonable possibility that the Veteran's leukemia could be attributed to such exposure.  The Board finds that this opinion is entitled to substantial probative weight.

The Board has also considered the Veteran's lay statements of record, to include her contention that her leukemia is related to in-service ionizing radiation exposure.  The Veteran is certainly competent to report as to the observable symptoms she experiences, such as an onset of her leukemia symptoms, and their history.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Similarly, the Veteran is competent to report information conveyed to her by her physician, such as a contemporaneous medical diagnosis or opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau and Buchanan).  However, competence must be distinguished from probative weight.

As discussed above, the Veteran has consistently indicated that Dr. R.K. believes that her leukemia is due to her in-service ionizing radiation exposure; however, the record does not reflect an opinion from Dr. R.K. in this regard.  Nevertheless, to the extent Dr. R.K. did tell the Veteran that there was a relationship between her leukemia and ionizing radiation exposure in service and she is reporting this contemporaneous opinion as to etiology, the Board affords greater probative weight to the detailed and reasoned VA opinion in this regard.  The VA medical opinion was based on a review of record and the amount of radiation, whereas it is unclear as to whether Dr. R.K. would have been aware of the dose estimates.  See Jandreau, 492 F.3d at 1376-77 (determination of whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board, to include consideration of enumerated factors).  Thus, the Board finds that the VA medical opinion is entitled to more probative weight than the Veteran's report of Dr. R.K's opinion as conveyed to her.  

Moreover, to the extent that the Veteran herself has opined that her current leukemia is related to her radiation exposure in service, the Board notes that the question of whether the Veteran's ionizing radiation exposure caused chronic myelogenous leukemia many years after service is a complex medical matter as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Board finds that that the Veteran's own opinions are of limited probative value.

The evidence does not show, nor does the Veteran contend, that her leukemia is otherwise related to any other injury, disease, or event in service.  

While the Board is sympathetic to the Veteran's claim, the weight of the evidence as discussed above is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for chronic myelogenous leukemia, to include as due to ionizing radiation, is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


